DETAILED ACTION
This office action is in response to amendments to application 16/230,145, filed on 11/03/2021.
Claims 1-6, 8-9, 11-14, and 16-19 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 11/03/2021, have been entered.
Regarding claims 1-6, 8-9, 11-14, and 16-19, the rejections of the claims under 35 U.S.C. 103 are withdrawn due to amendment in combination with Applicant’s arguments. Examiner notes the prior art does not teach, suggest, or render obvious the claimed subject matter and the claims are therefore allowable over the prior art of record.

Allowable Subject Matter
	Claims 1-6, 8-9, 11-14, and 16-19 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Yang (US 20190310100). Yang discloses a system and method for dynamic vehicle navigation with lane group identification. The system includes one or more processors configured to identify a plurality of roadway lanes on a plurality of roads, determine a plurality of lane groups in the plurality of roadway lanes based on traffic data indicating traffic on the plurality of 
	Yang, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious a method comprising: determining a line that is parallel to a road segment and divides the road segment along a longitudinal axis. A first lane is a high-occupancy-vehicle (HOV) lane of a first side of the line along the road segment, and the second lane is a non-high-occupancy- vehicle (non-HOV) lane of a second side of the line along the road segment. The method further comprises determining a spatial distribution of probe data collected from the first lane of the first side and second lane of the second side of the road segment with respect to the line and clustering the probe data into a first cluster for the first lane and a second cluster for the second lane based on speed of a plurality of vehicles traveling in the first lane and the second lane. The method further comprises outputting a bi-modality event occurring on the first and second lanes of the road segment based on determining that a speed differential between the first cluster of the first lane and the second cluster of the second lane is above a threshold value and determining a first distance of a first plurality of probes of the first cluster of the first lane from the line and a second distance of a second plurality of probes of the second cluster of the second lane from the line. The spatial distribution is based on the first distance and the second distance. The bi-modality event indicates that the HOV lane of the road segment can provide for faster travel than the non-HOV lane of the road segment.
	Claims 11 and 16 are analogous to claim 1 and allowable for analogous reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662